                                                                        USDC-SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                        ~~~::FILED: 11 /      L ~ ( 11
 ---------------------------------------------------------X

 YOKO TOKUICHI,

                                         Plaintiff,
                                                                         No. 19-CV-1749 (RA)
                           -v-
                                                                                 ORDER
 KIMBERLY PERRONE, URBAN OASIS
 DESIGN LLC dlb/c BLOOM FLOWERS,

                                         Defendants.

 -------------------------------------------------------- X

RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that this Fair Labor Standards Act ("FLSA") case has been

settled in principle. No later than December 17, 2019, the parties shall take one of the following

three actions:

             1. Consent to conducting all further proceedings before Magistrate Judge Parker by

                 completing      the    attached      consent   form,    which    is   also    available   at

                 http://www. uscourts. gov/forms/civil-forms/notice-consent-and-reference-civil-

                 action-magistrate-judge.          As the form indicates, no adverse substantive

                 consequences will arise if the parties choose not to proceed before Judge Parker.

            2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

                 Federal Rule of Civil Procedure 41.

            3. Submit a joint letter setting forth their views as to why their settlement is fair and

                 reasonable and should be approved, accompanied by all necessary supporting

                 materials, including contemporaneous billing records for the attorney's fees and
            costs provided for in the settlement agreement. In light of the presumption of public

            access attaching to 'judicial documents," see Lugosch v. Pyramid Co. ofOnondaga,

            435 F.3d 110, 119 (2d Cir. 2006), the parties are advised that materials on which

            the Court relies in making its fairness determination will be placed on the public

            docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917 (JMF), 2012 WL

            2700381, at *3-7 (S.D.N.Y. July 5, 2012).

            The parties are also advised that the Court will not approve of settlement

            agreements in which:

            (a) Plaintiffs "waive practically any possible claim against the defendants,

               including unknown claims and claims that have no relationship whatsoever to

               wage-and-hour issues," Gurung v. White Way Threading LLC, 226 F. Supp. 3d

               226,228 (S.D.N.Y. 2016) (internal quotation marks omitted); and

            (b) Plaintiffs are "bar[red] from making any negative statement about the

               defendants," unless the settlement agreement "include[s] a carve-out for

               truthful statements about [P]laintiffs' experience litigating their case," Lazaro-

               Garcia v. Sengupta Food Servs., No. 15 Civ. 4259 (RA), 2015 WL 9162701, at

               *3 (S.D.N.Y. Dec. 15, 2015) (internal quotation marks omitted).



SO ORDERED.

Dated:   November 26, 2019
         New York, New York


                                              United States District Judge



                                                 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the


                                                                               )
                                 Plaintiff                                     )
                                    V.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


        Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names ofparties and attorneys                                Signatures ofparties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                   District Judge's signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
